DETAILED ACTION

Claim(s) 1 and 18-35 and 52 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18, 20, 26, 27, 31, 34, 35, and 52, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qualcomm (“Avoidance of paging collision to minimize outage of services” cited in IDS received December 30, 2020).

In regard(s) 1 and 18,  Qualcomm (“Avoidance of paging collision to minimize outage of services” cited in IDS received December 30, 2020) teaches a method performed by a wireless device for paging occasion (PO) allocation, the method comprising: 
determining that a PO configured for the wireless device in a Discontinuous Reception (DRX) cycle is problematic ([Qualcomm, section 2.2] teaches determining that a PO configured for a wireless device in a DRX is problematic, “…paging time conflict with other service...”); 
selecting a non-problematic PO based on one or more criteria ( [Qualcomm, Section 2.3, Section 2.5] teaches selecting a non-problematic PO based on one or more criteria, “…paging offset negotiation…”, “…increased paging repetitions based on UE capability..”); and 
monitoring for one or more paging messages during the selected non-problematic PO (Qualcomm, Section 2.3, Section 2.5] teaches monitoring for one or more paging messages during the selected non-problematic PO, “…eNB calculates paging occasion per new offset and pages UE in the new time slot”, “…eNB sends paging to UE and repeats several times based on indication from MME..”).


In regards to claim(s) 20, Qualcomm teaches the wireless device of claim 18, wherein when selecting the non-problematic PO based on the one or more criteria the processing circuitry is configured to select the non-problematic PO from the set of POs configured for wireless devices in the DRX cycle ([Qualcomm, section 2.3] teaches selecting the non-problematic PO from the set of POs configured for the wireless devices in the DRX cycle, via configuration of paging offset).

In regard(s) to claim(s) 35 and 52,  Qualcomm (“Avoidance of paging collision to minimize outage of services” cited in IDS received December 30, 2020) teaches a method performed by a base station for paging occasion (PO) allocation, the method comprising: determine that a PO configured for the wireless device in a Discontinuous Reception (DRX) cycle is problematic([Qualcomm, section 2.2] teaches determining that a PO configured for a wireless device in a DRX is problematic, “…paging time conflict with other service..”); 
 selecting a non-problematic PO based on one or more criteria( [Qualcomm, Section 2.3, Section 2.5] teaches selecting a non-problematic PO based on one or more criteria, “…paging offset negotiation…”, “…increased paging repetitions based on UE capability..”);  and transmitting a paging message for the wireless device in the DRX cycle during the selected non-problematic PO(Qualcomm, Section 2.3, Section 2.5] teaches transmitting a paging message to the wireless device in the DRX cycle during the selected non-problematic PO, “…eNB calculates paging occasion per new offset and pages UE in the new time slot”, “…eNB sends paging to UE and repeats several times based on indication from MME..”).

In regards to claim 26, Qualcomm teaches the wireless device of claim 18, wherein when selecting the non-problematic PO based on the one or more criteria the processing circuitry is configured to: apply a hashing algorithm to an identifier associated with the wireless device; and select the non-problematic PO based on an output of the hashing algorithm ([Qualcomm, Section 2.1] teaches a hashing algorithm, modulo function, that is applied to an identifier, UE_id, to select a non-problematic PO, “….Index i_s pointing to PO from subframe pattern…”


    PNG
    media_image1.png
    306
    736
    media_image1.png
    Greyscale
) .
In regards to claim 27, Qualcomm teaches the wireless device of claim 26, wherein the processing circuitry is configured to: index one or more non-problematic POs, wherein the output of the hashing algorithm comprises an index of the selected non-problematic PO  ([Qualcomm, Section 2.1] teaches indexing via “i_s” one or more non-problematic POs, where in the output of the hashing algorithm, modulo, comprise an index of the selected non-problematic PO.

    PNG
    media_image1.png
    306
    736
    media_image1.png
    Greyscale
)
In regards to claim 31, Qualcomm teaches the wireless device of claim 19 further comprising transmitting capability information to a network node for determining that the PO configured for the wireless device is problematic ([Qualcomm, Section 2.5] teaches transmitting capability information, TAU Request w/ UE Capability Information to a network node for determining that the PO configured for the wireless device is problematic).

In regards to claim 34, Qualcomm teaches the wireless device of claim 18, wherein the one or more criteria comprise one or more rules for reallocating POs ( [Qualcomm, Section 2.3, Section 2.5] teaches selecting a non-problematic PO based on one or more criteria, “…paging offset negotiation…”, “…increased paging repetitions based on UE capability..”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19, 24,  is/are rejected under 35 U.S.C. 103 as being unpatentable over QUALCOMM in view of Radulescu (US 20180054780 A1).

In regards to claim(s) 19, Qualcomm is silent on the wireless device of claim 18, wherein the processing circuitry is configured to: receive system information from a network node indicating a set of POs configured for wireless devices in the DRX cycle; and determine a PO configured for the wireless device in the set of POs.
Despite these differences similar features have been seen in other prior art involving the configuring of paging opportunities (POs). Radulescu [Par. 72 – Par 73] teaches a feature for receiving system information from a network node indicating a set of POs for wireless device(s) in a DRX cycle, and determining a PO configured for the wireless device in the set of POs, (“[0072] At 310, UE 115-b and base station 105-c may each update a number of paging opportunities...In some examples, the number of paging opportunities may be updated by altering a DRX cycle, a POW duration, or both. Base station 105-c may transmit an indication that system information has changed or system information indicating the increased number of paging opportunities. [0073] At 315, UE 115-b may monitor an updated POW based on the updated number of paging opportunities. For example, the updated POW may have a longer duration, POWs may occur more frequently due to a decreased DRX period, or both.”)
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the feature for configuring POs of Qualcomm in light of the teachings of Radulescu to arrive at wherein the processing circuitry is configured to: receive system information from a network node indicating a set of POs configured for wireless devices in the DRX cycle; and determine a PO configured for the wireless device in the set of POs, in order to provide a reliable signaling between the wireless device and the network that provides the desired updating paging occasion configuration.

In regards to claim 24, Qualcomm is silent on the wireless device of claim 18, wherein when selecting the non-problematic PO based on the one or more criteria the processing circuitry is configured to select a first subsequent non-problematic PO after the PO that is problematic.
Despite these differences similar features have been seen in other prior art involving the configuring of a paging opportunity. Radulescu [Par. 63] where selecting a non-problematic PO based one or more criteria comprises selecting a first subsequent non-problematic PO after the PO that is problematic, “[0063]…If UE 115-a misses a reference signal from base station 105-a, UE 115-a may determine that base station 105-a could not access the medium, and UE 115-a may increase the duration that it monitors for paging during a subsequent POW…”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the feature for configuring POs of Qualcomm in light of the teachings of Radulescu to arrive at wherein when selecting the non-problematic PO based on the one or more criteria the processing circuitry is configured to select a first subsequent non-problematic PO after the PO that is problematic, in order to provide an efficient selection of a paging opportunity.  

Claim(s) 25, 28, 29, 30, 33, is/are rejected under 35 U.S.C. 103 as being unpatentable over QUALCOMM in view of Ericsson (“On NR Paging Design”  cited in IDS received December 30, 2020).

In regards to claim 25, Qualcomm is silent on the wireless device of claim 18, wherein when selecting the non-problematic PO based on the one or more criteria the processing circuitry is configured to select a closest preceding non-problematic PO after the PO that is problematic.
Despite these differences similar features have been seen in other prior art involving the configuring of a paging opportunity. Ericsson (“On NR Paging Design”  cited in IDS received December 30, 2020) teaches in [Section 2.2] where selecting the non-problematic PO based on the one or more criteria the comprises selecting a closest preceding non-problematic PO after the PO that is problematic, “...However, it comes with the disadvantage that a minimum BW UE could not perform simulatenous SSB and paging reception (assuming minimum BW for a UE is the same as the SSB BW). In this case, adjacent (or nearby) location of SSB and paging in time would be preferred choice...”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the feature for configuring POs of Qualcomm in light of the teachings of Ericsson to arrive at wherein when selecting the non-problematic PO based on the one or more criteria the processing circuitry is configured to select a closest preceding non-problematic PO after the PO that is problematic, in order to provide an efficient selection of a paging opportunity.  




In regards to claim 28, Qualcomm is silent on the wireless device of claim 18, wherein the PO that is problematic comprises a PO that is frequency-multiplexed with an SS Burst Set. Despite these differences similar features have been seen in other prior art involving the configuring of a paging opportunity. Ericsson (“On NR Paging Design”  cited in IDS received December 30, 2020) teaches in [Section 2.2] where a problematic PO comprises a PO that is frequently division multiplexed with an SS burst set.

    PNG
    media_image2.png
    343
    703
    media_image2.png
    Greyscale

	Thus in light of the teachings of Ericsson it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the PO configuration feature of Qualcomm, to arrive at  the wireless device of claim 18, wherein the PO that is problematic comprises a PO that is frequency-multiplexed with an SS Burst Set, in order to provide a benefit of a more comprehensive solution for resolving issues of problematic POs.

In regards to claim 29, Qualcomm is silent on the wireless device of claim 18, wherein the PO that is problematic comprises a PO that coincides with or partly overlaps with an SS Burst Set. Despite these differences similar features have been seen in other prior art involving the configuring of a paging opportunity.
Ericsson (“On NR Paging Design”  cited in IDS received December 30, 2020) teaches in [Section 2.2] where a problematic PO comprises a PO that coincides with or partly overlaps with an SS Burst Set.

    PNG
    media_image2.png
    343
    703
    media_image2.png
    Greyscale

	Thus in light of the teachings of Ericsson it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the PO configuration feature of Qualcomm, to arrive at  the wireless device of claim 18, wherein the PO that is problematic comprises a PO that coincides with or partly overlaps with an SS Burst Set, in order to provide a benefit of a more comprehensive solution for resolving issues of problematic POs.



In regards to claim 30, Qualcomm is silent on the wireless device of claim 29, wherein the PO that coincides with or partly overlaps with the SS Burst Set comprises one or more of: a PO that at least partly overlaps with an SS Burst Set in a time domain; a PO that at least partly overlaps in time with a duration the SS Burst Set would have had if all possible SSB beams were utilized; a PO that does not have enough guard time between the PO and a closest SS Burst Set; a PO that does not have enough guard time between the PO and the closest SS Burst Set if all of the SSB beams were utilized; a PO in which at least one Physical Downlink Control Channel (PDCCH) monitoring occasion at least partly overlaps in time with an SSB transmission; a PO in which at least one PDCCH monitoring occasion overlaps in time with a slot containing an SSB transmission; a PO in which at least one PDCCH monitoring occasion is located in the same slot as at least one SSB transmission; a PO in which at least one PDCCH monitoring occasion is located in a slot that overlaps in time with a slot containing at least one SSB transmission; and a PO in which at least one resource element for a PDCCH candidate of at least one PDCCH monitoring occasion overlaps with at least one resource element corresponding to an SSB transmission. Despite these differences similar features have been seen in other prior art involving the configuring of a paging opportunity.
Ericsson (“On NR Paging Design”  cited in IDS received December 30, 2020) teaches in [Section 2.2] where a problematic PO comprises a PO that coincides with or partly overlaps with an SS Burst Set.

    PNG
    media_image2.png
    343
    703
    media_image2.png
    Greyscale

Thus in light of the teachings of Ericsson it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the PO configuration feature of Qualcomm, to arrive at  the wireless device of claim 18, wherein the PO that coincides with or partly overlaps with the SS Burst Set comprises one or more of: a PO that at least partly overlaps with an SS Burst Set in a time domain; a PO that at least partly overlaps in time with a duration the SS Burst Set would have had if all possible SSB beams were utilized; a PO that does not have enough guard time between the PO and a closest SS Burst Set; a PO that does not have enough guard time between the PO and the closest SS Burst Set if all of the SSB beams were utilized; a PO in which at least one Physical Downlink Control Channel (PDCCH) monitoring occasion at least partly overlaps in time with an SSB transmission; a PO in which at least one PDCCH monitoring occasion overlaps in time with a slot containing an SSB transmission; a PO in which at least one PDCCH monitoring occasion is located in the same slot as at least one SSB transmission; a PO in which at least one PDCCH monitoring occasion is located in a slot that overlaps in time with a slot containing at least one SSB transmission; and a PO in which at least one resource element for a PDCCH candidate of at least one PDCCH monitoring occasion overlaps with at least one resource element corresponding to an SSB transmission, in order to provide a benefit of a more comprehensive solution for resolving issues of problematic POs.

In regards to claim 33, Qualcomm is silent on the wireless device of claim 18, wherein the wireless device is not capable of receiving both an SSB transmission and a paging transmission simultaneously when the SSB transmission and the paging transmission are frequency-multiplexed. Despite these differences similar features have been seen in other prior art involving the configuring of a paging opportunity. Ericsson (“On NR Paging Design”  cited in IDS received December 30, 2020) teaches in [Section 2.2] where a wireless device, minimum BW UE, is not capable of receiving both an SSB transmission and a paging transmission simultaneously when the SSB transmission and the paging transmission are frequency multiplexed.

    PNG
    media_image2.png
    343
    703
    media_image2.png
    Greyscale

	Thus in light of the teachings of Ericsson it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the PO configuration feature of Qualcomm, to arrive at  the wireless device of claim 18, wherein the wireless device is not capable of receiving both an SSB transmission and a paging transmission simultaneously when the SSB transmission and the paging transmission are frequency-multiplexed., in order to provide a benefit of a more comprehensive solution for resolving issues of problematic POs for different types of wireless devices.


Claim(s) 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over QUALCOMM in view of Lee (US 20160270028 A1)


In regards to claim 32, Qualcomm is silent on the wireless device of claim 31, wherein the capability information comprises one or more of: information indicating that the wireless device is capable of receiving a paging transmission frequency-multiplexed with an SSB transmission; information indicating that the wireless device is incapable of receiving a paging transmission frequency-multiplexed with an SSB transmission; information indicating that the wireless device is bandwidth limited; information indicating that the wireless device is not bandwidth limited; information indicating that the wireless device is capable of receiving transmissions with different subcarrier spacings simultaneously; information indicating that the wireless device is incapable of receiving transmissions with different subcarrier spacings simultaneously; and information indicating how long the wireless device is capable of maintaining valid synchronization.
Despite these differences similar features have been seen in other prior art involving the sending of UE capability information to a network. Lee (US 20160270028 A1) [Par. 101] teaches where UE capability information comprises information indicating that the wireless device is bandwidth limited, “[0101] In step S200, the MME transmits a first paging message, which includes an indication of UE capability for paging, to the eNB. The indication of UE capability for paging indicates whether a UE to be paged is a category 0 UE. The category 0 UE has a single receive antenna, and supports a TBS of maximum 1000 bits for the UL-SCH/DL-SCH transmission. The indication of UE capability for paging may further indicate a category of the UE to be paged. The indication of UE capability for paging may further indicate that the UE to be paged has limited bandwidth capability. The indication of UE capability for paging may further indicate that the UE to be paged has limitation for maximum TBS of a UL-SCH or a DL-SCH.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the teachings of Qualcomm in a manner suggested by the teachings of Lee to arrive at where UE capability information comprises information indicating that the wireless device is bandwidth limited, in order to provide a benefit of supplying the network with more comprehensive information of a UE capabilities. 

Allowable Subject Matter
Claim(s) 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476